    Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                    Page 1 of 42 PageID 341




       White Skin Does Not
        Make You White +
       Phrygians & Hindus
    United States v. Cartozian, 6 F.2d 919 (D. Or.
                        1925)
US District Court for the District of Oregon - 6 F.2d 919 (D. Or. 1925)
July 27, 1925


                                            6 F.2d 919 (1925)

                                            UNITED STATES
                                                  v.
                                             CARTOZIAN.
                                       District Court, D. Oregon.
                                              July 27, 1925.
John S. Coke, V. W. Tomlinson, and J. O. Stearns, Jr., all of Portland, Or., for the United States.
McCamant & Thompson, of Portland, Or., and William D. Guthrie, of New York City, for defendant.
WOLVERTON, District Judge.
This is a suit on the part of the government to cancel defendant's certificate of naturalization, on the
ground that, at the time of the issuance of his certificate, he was not, nor is he now, entitled to
naturalization as a citizen of the United States.
Defendant is a native of that part of the Turkish Empire known as Turkey in Asia, or Asia Minor,
having been born in Sivas, which is located in Western Armenia, towards Anatolia, and is of Armenian
blood and race. It is alleged that he is not a free white person within the meaning of the naturalization
laws of Congress. No charge of fraud is made, and the sole question to be determined is whether
defendant is to be classed, for naturalization purposes, as a "free white person," as those words are used
in section 2169, R. S. (Comp. St. § 4358).
It is now judicially determined that the mere color of the skin of the individual does not afford a
    Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                   Page 2 of 42 PageID 342

practical test as to whether he is eligible to American citizenship, as that differs greatly among persons
of the same race, "even among Anglo-Saxons, ranging by imperceptible gradations from the fair blond
to the swarthy brunette; the latter being darker than many of the lighter hued persons of the brown or
yellow races." Ozawa v. United States, 260 U.S. 178, 197, 43 S. Ct. 65, 69 (67 L. Ed. 199).
The test is racial, and for practical purposes of the statute must be applied to a group of living persons
now possessing in common the requisite characteristics for naturalization. Nor is it one to be wholly
determined by ethnological and scientific research, but it must satisfy the common understanding that
the racial characteristics are now the same, or sufficiently so to justify the interpreters of the statute
written in the words of common speech for common understanding by unscientific men in classifying
such persons together in the statutory category as white persons. United States v. Thind, 261 U.S. 204,
209, 43 S. Ct. 338, 67 L. Ed. 616. In defining the type of person eligible to citizenship, the court uses
this language:
"The words of familiar speech, which were used by the original framers of the law, were intended to
include only the type of man whom they knew as white. The immigration of that day was almost
exclusively from the British Isles and Northwestern Europe, whence they and their forbears had come.
When they extended the privilege of American citizenship to `any alien, being a free white person,' it
was these immigrants bone of their bone and flesh of their flesh and their kind whom they must have
had affirmatively in mind. The succeeding years brought immigrants from Eastern, Southern, and
Middle Europe, among them the Slavs and the dark-eyed, swarthy people of Alpine and Mediterranean
stock, and these were received as unquestionably akin to those already here and readily amalgamated
with them. It was the descendants of these, and other immigrants of like origin, who constituted the
white population of the country when section 2169, re-enacting the naturalization test of 1790, was
adopted; and there is no reason to doubt, with like intent and meaning."
It was not deemed necessary in the Thind Case to decide what, if any, people of primary Asiatic stock
came within the words of the section. The thought of the court, speaking generally, is that each
individual case must be determined upon its own peculiar *920 characteristics, to be gathered in terms
of the language of common understanding in the realm at the time of the adoption of the statute.
That the Armenians are of the Alpine stock can scarcely be doubted. The earliest authorities so classify
them, as well as those coming later. Herodotus, book 7, c. 73 (Rawlinson's Translation [3d Ed.] vol. 4,
p. 67), classifies them as Phrygians, but during their abode in Europe they bore the name of Brigians.
According to Strabo, book XI, § 14, there exists a sort of relationship between the Medes and the
Armenians on the one hand, and the Thessalians on the other. Strabo lived about the middle of the first
century B. C.
D. C. Brinton, in his work on Races and Peoples, p. 167, says: "Its latest contingent, the Armenian
people, was a branch of the Thracian Briges and occupied their territory in Asia Minor about 700 B. C."
H. F. B. Lynch, Armenia, Travels and Studies, London, 1901, vol. 2, p. 67: "All the evidence points to
the conclusion that they [the Armenians] entered their historical seats from the west, as a branch of a
considerable immigration of Indo-European peoples, crossing the straits from Europe into Asia Minor
    Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                 Page 3 of 42 PageID 343

and perhaps originally coming from their homes in the steppes north of the Black Sea."
W. Z. Ripley, in Races of Europe, p. 448, referring to Von Luschan as most competent authority,
declares: "The continuity of the Alpine race across Asia Minor cannot be doubted."
The witness Roland Burrage Dixon says of Von Luschan that he "was one of the outstanding
anthropologists of Germany, who died this last year." He says also that Prof. A. C. Haddon, professor of
anthropology at Cambridge University, in his work The Races of Man and their Distribution, pp. 15,
16, "classes the Armenians specifically as belonging to the Alpine race, grouping them with the
Cevenoles of Central Europe and the Dinaric group in the Balkan region, which he regards as `probably
an offshoot from the Anatolian,' and which, in his understanding, is essentially synonymous with
Armenian." Dixon, who himself is an author, and has written a work entitled "The Racial History of
Man," classifies the Armenians as "unquestionably of the Alpine type." Many authorities are referred to
by him, all confirming the foregoing declarations of the authors noted.
The witness Franz Boas, professor of anthropology, Columbia University, a lecturer and author on the
subject, says: "The Alpine group is divided nowadays into the western Alpine and the Dinaric type."
Dinaric "is derived from the Dinaric Alps, or the Eastern Alps, and that term is taken from the name of
the highest mountain, Dinara." Those Alps are located "northeast of the Adriatic." Prof. Boas, further
referring to the authors and writers mentioned by Dixon in his testimony, considers them entirely
reliable, and continues: "The weight of the authority has been such, that their conclusions have been
accepted without hesitation, particularly the evidence in regard to the European origin of the Armenians
and their migration into Asia Minor. The evidence is so overwhelming that nobody doubts any more
their early migration from Thrace across the Hellespont into Asia Minor."
Although the Armenian province is within the confines of the Turkish Empire, being in Asia Minor, the
people thereof have always held themselves aloof from the Turks, the Kurds, and allied peoples,
principally, it might be said, on account of their religion, though color may have had something to do
with it. The Armenians, tradition has it, very early, about the fourth century, espoused the Christian
religion, and have ever since consistently adhered to their belief, and practiced it. Whatever analogy
there may be or may exist between the Caucasian and the white races that may be of assistance in the
present controversy, the alliance of the Armenians with the Caucasians of Russia has ever been very
close. Indeed, the Armenians have for many generations, possibly centuries, occupied territory in
Caucasian Russia, have intermingled freely and harmoniously with that people, and the races mix and
amalgamate readily and spontaneously. This is strongly evidentiary of the kinship of the two types of
people, and that both are of the Alpine stock. The status of these people thus evolved would seem to be
practically conclusive of their eligibility to citizenship in the United States, seeing that they are of
Alpine stock, and so remain to the present time, without appreciable blending with the Mongolian or
other kindred races.
But to pursue the inquiry further, it may be confidently affirmed that the Armenians are white persons,
and moreover that they readily amalgamate with the European and white races.
*921 Dr. Paul Rohrbach of Berlin, a scholar of note, who was for eight years professor of geography
    Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                  Page 4 of 42 PageID 344

and political economy in a commercial academy in Berlin, has traveled extensively in many countries,
including Armenia in Asia Minor, has made a specialty of studying history, philology, and ethnology,
particularly with reference to Russia, Asia Minor, and the Near East, and has written six or seven books
and a number of magazine articles, gives it as his experience that the color line is not drawn against the
Armenians anywhere in the world. As to amalgamation with the white races, he affirms that there are
thousands and thousands of intermarriages between Russians and Armenians; there existing no
prejudice between these races of people. He mentions an Armenian who became a count in Russia,
marrying a Russian countess or baroness, and an Armenian missionary who married a German
baroness. Broadening the scope of his reply, he found Armenians intermarrying with white people
everywhere.
The witness Dixon, a profound scholar, now professor of anthropology at Harvard University, who has
written extensively on anthropology and ethnology, and who attended President Wilson as a
government representative on the subject of ethnography during the Peace Conferences at Versailles,
gives it as his conviction that the weight of authority is overwhelmingly in favor of the proposition that
Armenians are white persons, and that Caucasian and European, as used in common speech, are
practically synonymous; at least such is the case in current usage. He further affirms that the Armenians
readily assimilate with the people of France, Germany, and Russia.
Dr. Barton is foreign secretary of the American Board of Commissioners for Foreign Missions. He
established his home at Harpoot in September, 1885, and remained there until the summer of 1892,
when he returned to this country. In 1919 he went again, as the head of the relief expedition under the
Near East relief, into Turkey and Armenia, where he carried on relief work. During his early work in
his mission field, he prepared an article for the Encyclopedia of Missions, on the subject of "Armenia
and the Armenians." He testifies: "I never have heard it suggested that they [the Armenians] were not
white. In all the conversations with Americans and foreigners, we have always regarded them as white.
* * * There were occasionally colored people came through the country, but they were always marked
as completely distinguishable from the Armenians, who were never referred to in any way except as
white, never thought of in any other terms than white persons." When asked, "As the terms `white' and
`white persons' are commonly and popularly used in the United States and Canada and Europe, would
you class the Armenians in your opinion as `white persons'?" he answered, "I surely would." Later he
says, "It is generally considered that they [the Armenians] are of the Alpine class of whites." The
witness further affirms that they readily assimilate with the Europeans and the people of this country.
Within his own information, he knows of ten or fifteen Armenians in Boston who have married
American wives.
Dr. Boas affirms, after reference to many authorities on anthropology and ethnology, that "it would be
utterly impossible to classify them [Armenians] as not belonging to the white race."
M. Vartan Malcolm, who was born in Sivas, Armenia, has been naturalized in this country, is an
attorney of standing in New York City, and has written a work on the Armenians in America, was a
witness in the case at bar. He has gathered many statistics respecting his own race in the United States.
He shows that, according to the census of 1920, there were then foreign-born Armenians in the United
    Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                  Page 5 of 42 PageID 345

States, 37,647; native white persons, both parents Armenian, 14,047; native white persons, one parent
Armenian and the other not, 1,146 making a total of 52,840. From the same census, he finds the
number of Armenians naturalized to be 10,574. He also gives a table as a result of special inquiry made
of 339 persons; the object being to ascertain the extent of intermarriage among the Armenians, which
discloses that of the number, 257 were married 125 to Armenian girls, and 132 to native white
Americans, or, in a few instances, girls of Irish, German, Swiss, or French parentage. True, this
information was gathered through means of questionnaires sent out by witness, but he states that he has
personal acquaintance with by far the larger proportion of the persons of whom such inquiry was made.
Prof. Boas cites a work of Julius Drachsler, entitled "Intermarriage in New York City," compiled by the
examination of about 100,000 marriage certificates issued by the clerk of the city of New York, from
which it is deduced that for the first generation of immigrants the intermarriage rate is 10.4 per cent.
"That," says the witness, "means that 10 per cent. of the first generation of *922 immigrants marry
people not belonging to their nationality. * * * Now the rate for Armenians is practically the same as
the average rate. It is 9.63."
Mrs. Otis Floyd Lamson, who was born in Erzerum, Armenia, acquired her principal education at the
University of Berlin, having mastered six or seven languages, has traveled extensively, has taught
French and German in a girls' school in this country, has also tutored, is a member of many social and
educational clubs and organizations, was naturalized in 1911, married an American citizen born in
Wisconsin, and is very intellectual and highly cultivated, was called as a witness, and gave it as her
testimony that "the Armenians here very readily assimilate the American home life, provided they
speak English." In her experience, she has found no discrimination respecting the intermarriage of men
and women of Armenian blood with native Americans; nor has she found that the question of color or
race enters as an obstacle.
I have confined my investigation to the testimony found in the record, and have made no attempt at
independent investigation respecting race, color, assimilation, or amalgamation.
The testimony here adduced would seem to meet the concept essential to eligibility for naturalization
under section 2169, R. S., first, that Armenians in Asia Minor are of the Alpine stock, of European
persuasion; second, that they are white persons, as commonly recognized in speech of common usage,
and as popularly understood and interpreted in this country by our forefathers, and by the community at
large, when section 2169 was adopted by Congress, and later confirmed; third, that they amalgamate
readily with the white races, including the white people of the United States.
As an authority of analogy respecting the eligibility of Armenians to naturalization, see In re Halladjian
(C. C.) 174 F. 834.
The judgment of the court will therefore be that the bill of complaint be dismissed.
    Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                    Page 6 of 42 PageID 346




United States v. Bhagat Singh Thind, 261 U.S.
204 (1923)
U.S. Supreme Court
United States v. Bhagat Singh Thind, 261 U.S. 204 (1923)
United States v. Bhagat Singh Thind
No. 202
Argued January 11, 12, 1923
Decided February 19, 1923
261 U.S. 204
CERTIFICATE FROM THE CIRCUIT COURT OF APPEALS
FOR THE NINTH CIRCUIT
Syllabus
1. A high caste Hindu, of full Indian blood, born at Amrit Sar, Punjab, India, is not a "white person"
within the meaning of Rev.Stats., § 2169, relating to the naturalization of aliens. P. 261 U. S. 207.
2. "Free white persons," as used in that section, are words of common speech, to be interpreted in
accordance with the understanding of the common man, synonymous with the word "Caucasian" only
as that word is popularly understood. P. 261 U. S. 214. Ozawa v. United States, 260 U. S. 178.
3. The action of Congress in excluding from admission to this country all natives of Asia within
designated limits, including all of India, is evidence of a like attitude toward naturalization of Asians
within those limits. P. 261 U. S. 215.
Questions certified by the circuit court of appeals, arising upon an appeal to that court from a decree of
the district court dismissing, on motion, a bill brought by the United ,states to cancel a certificate of
naturalization.
Page 261 U. S. 206
MR. JUSTICE SUTHERLAND delivered the opinion of the Court.
This cause is here upon a certificate from the Circuit Court of appeals requesting the instruction of this
Court in respect of the following questions:
"1. Is a high-caste Hindu, of full Indian blood, born at Amritsar, Punjab, India, a white person within
    Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                     Page 7 of 42 PageID 347

the meaning of § 2169, Revised Statutes? "
Page 261 U. S. 207
"2. Does the Act of February 5, 1917 (39 Stat. 875, § 3) disqualify from naturalization as citizens those
Hindus now barred by that act who had lawfully entered the United States prior to the passage of said
act?"
The appellee was granted a certificate of citizenship by the District Court of the United States for the
District of Oregon, over the objection of the Naturalization Examiner for the United States. A bill in
equity was then filed by the United States seeking a cancellation of the certificate on the ground that
the appellee was not a white person, and therefore not lawfully entitled to naturalization. The district
court, on motion, dismissed the bill (268 F. 683), and an appeal was taken to the circuit court of
appeals. No question is made in respect of the individual qualifications of the appellee. The sole
question is whether he falls within the class designated by Congress as eligible.
Section 2169, Revised Statutes, provides that the provisions of the Naturalization Act "shall apply to
aliens being free white persons and to aliens of African nativity and to persons of African descent."
If the applicant is a white person within the meaning of this section, he is entitled to naturalization;
otherwise not. In Ozawa v. United States, 260 U. S. 178, we had occasion to consider the application of
these words to the case of a cultivated Japanese, and were constrained to hold that he was not within
their meaning. As there pointed out, the provision is not that any particular class of persons shall be
excluded, but it is, in effect, that only white persons shall be included within the privilege of the statute.
"The intention was to confer the privilege of citizenship upon that class of persons whom the fathers
knew as white, and to deny it to all who could not be so classified. It is not enough to say that the
framers did not have in mind the brown or yellow races of Asia. It is necessary to go farther and be able
to say that, had these particular
Page 261 U. S. 208
races been suggested, the language of the act would have been so varied as to include them within its
privileges"
-- citing Dartmouth College v. Woodward, 4 Wheat. 518, 17 U. S. 644. Following a long line of
decisions of the lower federal courts, we held that the words imported a racial, and not an individual,
test, and were meant to indicate only persons of what is popularly known as the Caucasian race. But, as
there pointed out, the conclusion that the phrase "white persons" and the word "Caucasian" are
synonymous does not end the matter. It enabled us to dispose of the problem as it was there presented,
since the applicant for citizenship clearly fell outside the zone of debatable ground on the negative side;
but the decision still left the question to be dealt with, in doubtful and different cases, by the "process
of judicial inclusion and exclusion." Mere ability on the part of an applicant for naturalization to
establish a line of descent from a Caucasian ancestor will not ipso facto and necessarily conclude the
inquiry. "Caucasian" is a conventional word of much flexibility, as a study of the literature dealing with
racial questions will disclose, and, while it and the words "white persons" are treated as synonymous
    Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                   Page 8 of 42 PageID 348

for the purposes of that case, they are not of identical meaning -- idem per idem.
In the endeavor to ascertain the meaning of the statute, we must not fail to keep in mind that it does not
employ the word "Caucasian," but the words "white persons," and these are words of common speech,
and not of scientific origin. The word "Caucasian" not only was not employed in the law, but was
probably wholly unfamiliar to the original framers of the statute in 1790. When we employ it, we do so
as an aid to the ascertainment of the legislative intent, and not as an invariable substitute for the
statutory words. Indeed, as used in the science of ethnology, the connotation of the word is by no
means clear, and the use of it in its scientific sense as an equivalent
Page 261 U. S. 209
for the words of the statute, other considerations aside, would simply mean the substitution of one
perplexity for another. But, in this country, during the last half century especially, the word, by
common usage, has acquired a popular meaning, not clearly defined to be sure, but sufficiently so to
enable us to say that its popular, as distinguished from its scientific, application is of appreciably
narrower scope. It is in the popular sense of the word, therefore, that we employ is as an aid to the
construction of the statute, for it would be obviously illogical to convert words of common speech used
in a statute into words of scientific terminology when neither the latter nor the science for whose
purposes they were coined was within the contemplation of the framers of the statute or of the people
for whom it was framed. The words of the statute are to be interpreted in accordance with the
understanding of the common man from whose vocabulary they were taken. See Maillard v.Lawrence,
16 How. 251, 57 U. S. 261.
They imply, as we have said, a racial test; but the term "race" is one which, for the practical purposes of
the statute, must be applied to a group of living persons now possessing in common the requisite
characteristics, not to groups of persons who are supposed to be or really are descended from some
remote common ancestor, but who, whether they both resemble him to a greater or less extent, have at
any rate ceased altogether to resemble one another. It may be true that the blond Scandinavian and the
brown Hindu have a common ancestor in the dim reaches of antiquity, but the average man knows
perfectly well that there are unmistakable and profound differences between them today, and it is not
impossible, if that common ancestor could be materialized in the flesh, we should discover that he was
himself sufficiently differentiated from both of his descendants to preclude his racial classification with
either. The question for determination
Page 261 U. S. 210
is not, therefore, whether, by the speculative processes of ethnological reasoning, we may present a
probability to the scientific mind that they have the same origin, but whether we can satisfy the
common understanding that they are now the same or sufficiently the same to justify the interpreters of
a statute -- written in the words of common speech, for common understanding, by unscientific men --
in classifying them together in the statutory category as white persons. In 1790, the Adamite theory of
creation -- which gave a common ancestor to all mankind -- was generally accepted, and it is not at all
probable that it was intended by the legislators of that day to submit the question of the application of
    Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                  Page 9 of 42 PageID 349

the words "white persons" to the mere test of an indefinitely remote common ancestry, without regard
to the extent of the subsequent divergence of the various branches from such common ancestry or from
one another.
The eligibility of this applicant for citizenship is based on the sole fact that he is of high-caste Hindu
stock, born in Punjab, one of the extreme northwestern districts of India, and classified by certain
scientific authorities as of the Caucasian or Aryan race. The Aryan theory, as a racial basis, seems to be
discredited by most, if not all, modern writers on the subject of ethnology. A review of their contentions
would serve no useful purpose. It is enough to refer to the works of Deniker (Races of Man, 317),
Keane (Man, Past and Present, 445, 446), and Huxley (Man's Place in Nature, 278), and to the
Dictionary of Races, Senate Document 662, 61st Congress, 3d Sess.1910-1911, p. 17.
The term "Aryan" has to do with linguistic, and not at all with physical, characteristics, and it would
seem reasonably clear that mere resemblance in language, indicating a common linguistic root buried
in remotely ancient soil, is altogether inadequate to prove common racial origin. There is, and can be,
no assurance that the so-called
Page 261 U. S. 211
Aryan language was not spoken by a variety of races living in proximity to one another. Our own
history has witnessed the adoption of the English tongue by millions of negroes, whose descendants
can never be classified racially with the descendants of white persons, notwithstanding both may speak
a common root language.
The word "Caucasian" is in scarcely better repute. [Footnote 1] It is, at best, a conventional term, with
an altogether fortuitous origin, [Footnote 2] which, under scientific manipulation, has come to include
far more than the unscientific mind suspects. According to Keane, for example (The World's Peoples
24, 28, 307 et seq.), it includes not only the Hindu, but some of the Polynesians [Footnote 3] (that is,
the Maori, Tahitians, Samoans, Hawaiians, and others), the Hamites of Africa, upon the ground of the
Caucasic cast of their features, though in color they range from brown to black. We venture to think
that the average well informed white American would learn with some degree of astonishment that the
race to which he belongs is made up of such heterogeneous elements. [Footnote 4]
Page 261 U. S. 212
The various authorities are in irreconcilable disagreement as to what constitutes a proper racial
division. For instance, Blumenbach has five races; Keane, following Linnaeus, four; Deniker, twenty-
nine. [Footnote 5] The explanation probably is that "the innumerable varieties of mankind run into one
another by insensible degrees," [Footnote 6] and to arrange them in sharply bounded divisions is an
undertaking of such uncertainty that common agreement is practically impossible.
It may be, therefore, that a given group cannot be properly assigned to any of the enumerated grand
racial divisions. The type may have been so changed by intermixture of blood as to justify an
intermediate classification. Something very like this has actually taken place in India. Thus, in
Hindustan and Berar, there was such an intermixture of the "Aryan" invader with the dark-skinned
   Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                    Page 10 of 42 PageID 350

Dravidian. [Footnote 7]
In the Punjab and Rajputana, while the invaders seem to have met with more success in the effort to
preserve
Page 261 U. S. 213
their racial purity, [Footnote 8] intermarriages did occur producing an intermingling of the two and
destroying to a greater or less degree the purity of the "Aryan" blood. The rules of caste, while
calculated to prevent this intermixture, seem not to have been entirely successful. [Footnote 9]
It does not seem necessary to pursue the matter of scientific classification further. We are unable to
agree with the district court, or with other lower federal courts, in the conclusion that a native Hindu is
eligible for naturalization under § 2169. The words of familiar speech, which were used by the original
framers of the law, were intended to include only the type of man whom they knew as white. The
immigration of that day was almost exclusively from the British Isles and Northwestern Europe,
whence they and their forebears had come. When they extended the privilege of American citizenship
to "any alien being a free white person," it was these immigrants -- bone of their bone and flesh of their
flesh -- and their kind whom they must have had affirmatively in mind. The succeeding years brought
immigrants from Eastern, Southern and Middle Europe, among them the Slavs and the dark-eyed,
swarthy people of Alpine and Mediterranean stock, and these were received as unquestionably akin to
those already here and readily amalgamated with them. It was the descendants of these, and
Page 261 U. S. 214
other immigrants of like origin, who constituted the white population of the country when § 2169,
reenacting the naturalization test of 1790, was adopted, and, there is no reason to doubt, with like intent
and meaning.
What, if any, people of primarily Asiatic stock come within the words of the section we do not deem it
necessary now to decide. There is much in the origin and historic development of the statute to suggest
that no Asiatic whatever was included. The debates in Congress during the consideration of the subject
in 1870 and 1875 are persuasively of this character. In 1873, for example, the words "free white
persons" were unintentionally omitted from the compilation of the Revised Statutes. This omission was
supplied in 1875 by the act to correct errors and supply omissions. 18 Stat. c. 80, p. 318. When this act
was under consideration by Congress, efforts were made to strike out the words quoted, and it was
insisted, upon the one hand, and conceded upon the other, that the effect of their retention was to
exclude Asiatics generally from citizenship. While what was said upon that occasion, to be sure,
furnishes no basis for judicial construction of the statute, it is nevertheless an important historic
incident which may not be altogether ignored in the search for the true meaning of words which are
themselves historic. That question, however, may well be left for final determination until the details
have been more completely disclosed by the consideration of particular cases as they from time to time
arise. The words of the statute, it must be conceded, do not readily yield to exact interpretation, and it is
probably better to leave them as they are than to risk undue extension or undue limitation of their
meaning by any general paraphrase at this time.
   Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                    Page 11 of 42 PageID 351

What we now hold is that the words "free white persons" are words of common speech, to be
interpreted in accordance with the understanding of the common man, synonymous with the word
"Caucasian" only as that
Page 261 U. S. 215
word is popularly understood. As so understood and used, whatever may be the speculations of the
ethnologist, it does not include the body of people to whom the appellee belongs. It is a matter of
familiar observation and knowledge that the physical group characteristics of the Hindus render them
readily distinguishable from the various groups of persons in this country commonly recognized as
white. The children of English, French, German, Italian, Scandinavian, and other European parentage
quickly merge into the mass of our population and lose the distinctive hallmarks of their European
origin. On the other hand, it cannot be doubted that the children born in this country of Hindu parents
would retain indefinitely the clear evidence of their ancestry. It is very far from our thought to suggest
the slightest question of racial superiority or inferiority. What we suggest is merely racial difference,
and it is of such character and extent that the great body of our people instinctively recognize it and
reject the thought of assimilation.
It is not without significance in this connection that Congress, by the Act of February 5, 1917, 39 Stat.
874, c. 29, § 3, has now excluded from admission into this country all natives of Asia within designated
limits of latitude and longitude, including the whole of India. This not only constitutes conclusive
evidence of the congressional attitude of opposition to Asiatic immigration generally, but is persuasive
of a similar attitude toward Asiatic naturalization as well, since it is not likely that Congress would be
willing to accept as citizens a class of persons whom it rejects as immigrants.
It follows that a negative answer must be given to the first question, which disposes of the case and
renders an answer to the second question unnecessary, and it will be so certified.




      IN THE SUPREME COURT OF THE STATE OF UTAH
                                      ----oo0oo----
                                    State of Utah,
                           Plaintiff and Appellee,
                                                   v.
  Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19   Page 12 of 42 PageID 352

   James W. Mooney, aka James W.B.E. Mooney,
               Linda T. Mooney,
    and Oklevueha Earthwalks Native American
             Church of Utah, Inc.,
                Defendants and Appellants.
                             No. 20010787
                              F I L E D
                            June 22, 2004


                               2004 UT 49

                                     ---
Fourth District, Provo Dep't
The Honorable Gary D. Stott
Attorneys: Mark L. Shurtleff, Att'y Gen., Kris
C. Leonard,
Asst. Att'y Gen., Salt Lake City, and David H.
T.
Wayment, Provo, for plaintiff
Kathryn Collard, Salt Lake City, for
defendants
                                     ---
PARRISH, Justice:

 ¶1 James and Linda Mooney, along with their church, the Oklevueha
Earthwalks Native American Church (collectively, the "Mooneys"), have
  Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19   Page 13 of 42 PageID 353

been charged by the State with multiple felony counts of "engag[ing]
in a continuing criminal enterprise" and of engaging in a "pattern of
unlawful activity" by possessing and distributing peyote, a
controlled substance, to members and visitors in their religious
services. The State also seeks forfeiture of the church's property in
connection with this alleged criminal activity. The Mooneys moved to
dismiss the charges, arguing that a federal regulatory exemption
incorporated into Utah law permits them to use and distribute peyote
in "bona fide religious ceremonies" because they are members of the
Native American Church. The Mooneys also argued that if state law is
not interpreted to permit their possession and use of peyote for
religious purposes, their prosecution violates their constitutional
right to freely exercise their religion, as well as their
constitutional rights to due process and equal protection of the law.

 ¶2 The trial court rejected the Mooneys' arguments, holding that the
Mooneys are not entitled to the protection of any exemption for the
religious use of peyote because they are not members of a federally
recognized Native American tribe. We reverse the trial court's
decision, holding that Utah law incorporates a federal regulation
exempting from prosecution members of the Native American Church who
use peyote in bona fide religious ceremonies. On its face, the
federal regulation does not restrict the exemption to members of
federally recognized tribes. We therefore rule that the exemption is
available to all members of the Native American Church. Any other
interpretation is not only inconsistent with the plain language of
the exemption, but would fail to provide members of the Native
American Church with constitutionally adequate notice that their
religious use of peyote could expose them to criminal liability.
                                 BACKGROUND
                            Regulation of Peyote

 ¶3 A cactus indigenous to the Rio Grande valley of southern Texas
and northern Mexico, peyote contains mescaline, which can induce
hallucinations and other psychedelic effects in those who consume it.
There is a long tradition among some Native American groups of
worshiping peyote and of consuming the cactus and experiencing its
effects in religious ceremonies. See Peyote Way Church of God, Inc.
v. Thornburgh, 922 F.2d 1210, 1212 (5th Cir. 1991); United States v.
Boyll, 774 F. Supp. 1333, 1335 (D.N.M. 1991); Native Am. Church v.
United States, 468 F. Supp. 1247, 1248 (S.D.N.Y. 1979); see also
  Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19   Page 14 of 42 PageID 354

Christopher Parker, Note and Comment, A Constitutional Examination of
the Federal Exemptions for Native American Religious Peyote Use, 16
BYU J. Pub. L. 89, 89-94 (2001).

 ¶4 Congress first restricted the possession and sale of peyote in
the Drug Abuse Control Amendments of 1965, and classified it as a
Schedule I controlled substance in 1970. 21 U.S.C. § 812(c) Schedule
I(c)(12) (2004); Boyll, 774 F. Supp. at 1338; Native Am. Church, 468
F. Supp. at 1249. In 1965 and again in 1970, there were efforts in
Congress to enact an explicit statutory exception for the use of
peyote in bona fide religious ceremonies. Id. These efforts did not
succeed, but they led the Bureau of Narcotics and Dangerous Drugs,
the predecessor to the agency now known as the Drug Enforcement
Agency (the "DEA"), to promulgate a regulatory exemption for the
religious use of peyote. Id. That exemption provides as follows:
   The listing of peyote as a controlled substance in Schedule I
   does not apply to the nondrug use of peyote in bona fide
   religious ceremonies of the Native American Church, and
   members of the Native American Church so using peyote are
   exempt from registration. Any person who manufactures peyote
   for or distributes peyote to a Native American Church is
   required to register annually and to comply with all other
   requirements of law.

21 C.F.R. § 1307.31 (2004). Throughout this opinion, we will refer to
this regulatory exemption as the Religious Peyote Exemption, or
simply as the federal exemption.

 ¶5 The religious use of peyote in Native American religious
ceremonies became a frequent topic of debate after the United States
Supreme Court decided the case of Employment Division, Department of
Human Resources of Oregon v. Smith, 494 U.S. 872 (1990). In Smith,
the Court held that the state of Oregon did not violate the Free
Exercise Clause of the First Amendment to the United States
Constitution when it refused unemployment benefits to certain
practitioners of Native American peyote religion who had been fired
for illegally using peyote. Id. at 890. The Court announced that a
neutral law of general applicability need not be justified by a
compelling governmental interest even if the law has the incidental
effect of burdening a particular religious practice. Id. at 878-80.

 ¶6 The Smith decision generated a great deal of controversy and
motivated Congress to legislate in response. See generally Michael W.
McConnell, Religious Freedom, Separation of Powers, and the Reversal
  Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19   Page 15 of 42 PageID 355

of Roles, 2001 BYU L. Rev. 611, 613-14. One of these responses was
the adoption of the American Indian Religious Freedom Act Amendments
(the "AIRFA Amendments") in 1994. These amendments were based on the
following congressional findings:
   The Congress finds and declares that--

   (1) for many Indian people, the traditional ceremonial use of
   the peyote cactus as a religious sacrament has for centuries
   been integral to a way of life, and significant in
   perpetuating Indian tribes and cultures;

   (2) since 1965, this ceremonial use of peyote by Indians has
   been protected by Federal regulation;

   (3) while at least 28 States have enacted laws which are
   similar to, or are in conformance with, the Federal
   regulation which protects the ceremonial use of peyote by
   Indian religious practitioners, 22 States have not done so,
   and this lack of uniformity has created hardship for Indian
   people who participate in such religious ceremonies;

   (4) the Supreme Court of the United States, in the case of
   Employment Division v. Smith, 494 U.S. 872 (1990), held that
   the First Amendment does not protect Indian practitioners who
   use peyote in Indian religious ceremonies, and also raised
   uncertainty whether this religious practice would be
   protected under the compelling State interest standard; and

   (5) the lack of adequate and clear legal protection for the
   religious use of peyote by Indians may serve to stigmatize
   and marginalize Indian tribes and cultures, and increase the
   risk that they will be exposed to discriminatory treatment.

42 U.S.C. § 1996a(a) (2004). On the basis of these findings, Congress
directed that
   [n]otwithstanding any other provision of law, the use,
   possession, or transportation of peyote by an Indian for bona
   fide traditional ceremonial purposes in connection with the
   practice of a traditional Indian religion is lawful, and
   shall not be prohibited by the United States or any State. No
   Indian shall be penalized or discriminated against on the
   basis of such use, possession or transportation, including,
   but not limited to, denial of otherwise applicable benefits
   under public assistance programs.

Id. § 1996a(b)(1). For the purposes of these provisions, Congress
defined the term "Indian" to include members of "any tribe, band,
  Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19   Page 16 of 42 PageID 356

nation, pueblo, or other organized group or community of
Indians . . . which is recognized as eligible for the special
programs and services provided by the United States to Indians
because of their status as Indians." Id. § 1996a(c)(2).
               The Mooneys and the Native American Church

 ¶7 The Native American Church was formally established in Oklahoma
in 1918. Peyote Way, 922 F.2d at 1212. The formation of this entity
was motivated, at least in part, to protect the religious use of
peyote from early attempts to suppress it. Boyll, 774 F. Supp. at
1336. The Native American Church has now grown to include many local
branches or chapters, including, according to the Mooneys, the
defendant Oklevueha Earthwalks Native American Church.

 ¶8 James Mooney claims to be a descendant of Native Americans, but
is not a member of any federally recognized tribe. The Mooneys
practiced Native American religion before founding their church, and
provided religious programs and services to inmates of Utah
correctional facilities, both as volunteers and, in Mr. Mooney's
case, as an employee. James and Linda Mooney founded their Oklevueha
Earthwalks Native American Church in April of 1997 in Benjamin, Utah.
Because Texas is the only state in the nation in which peyote is
grown, the Mooneys obtained peyote for use in their church services
by registering and complying with the requirements of the Texas
Department of Public Safety Narcotics Services.
                                   ANALYSIS
                I. INCORPORATION OF THE RELIGIOUS PEYOTE
           EXEMPTION INTO THE UTAH CONTROLLED SUBSTANCES ACT

 ¶9 The first issue we address is whether the federal Religious
Peyote Exemption has been incorporated into Utah law. The Utah
Controlled Substances Act (the "Act") provides:
   "Controlled Substance" means a drug or substance included in
   Schedules I, II, III, IV or V of [Utah Code] Section 58-37-4,
   and also includes a drug or substance included in Schedules
   I, II, III, IV, or V of the federal Controlled Substances
   Act, Title II, P.L. 91-513, or any controlled substances
   analog.

Utah Code Ann. § 58-37-2(1)(e)(i) (2002). While peyote is among the
controlled substances listed in Schedule I of section 58-37-4 of the
Utah Code, the preamble to Schedule I provides an exception for
  Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19   Page 17 of 42 PageID 357

substances that are "specifically excepted" or "listed in another
schedule." Id. § 58-37-4(2)(a)(iii) (2002). We must decide whether
this qualifying language incorporates the federal Religious Peyote
Exemption of 21 C.F.R. § 1307.31 into state law. This is a question
of statutory interpretation that we review for correctness without
deference to the conclusions of the trial court. See Ward v.
Richfield City, 798 P.2d 757, 759 (Utah 1990).(1)

 ¶10 We hold that the federal exemption for the religious use of
peyote in bona fide ceremonies of the Native American Church
constitutes a "specific exception" to the listing of peyote as a
controlled substance within the meaning of Utah Code section 58-37-
4(2)(a)(iii). To interpret the statute otherwise would create a
direct conflict with a preemptive federal law, and would raise
substantial constitutional impediments to the State's prosecution of
the Mooneys.

 ¶11 Our primary source of guidance in statutory interpretation is
the plain and ordinary meaning of the statutory language. Dick Simon
Trucking, Inc. v. State Tax Comm'n, 2004 UT 11, ¶ 17, 84 P.3d 1197.
Unfortunately, the language of the Utah Controlled Substances Act
fails to specify the source of the applicable exceptions. Although
the Act explicitly provides that scheduled substances are controlled
unless "specifically excepted," Utah Code Ann. § 58-37-4(2)(a)(iii)
(2002), it does not address whether the contemplated exceptions are
found in state statutes, state regulations, federal statutes, federal
regulations, or some combination of these sources.(2) Similarly,
although the Act states that scheduled substances are controlled
"unless listed in another schedule," id. § 58-37-4(2)(a)(iii), it
neither specifies the other contemplated schedules nor addresses the
resolution of conflicts arising when a particular substance is listed
as controlled on one schedule but listed as exempt under another
schedule. In short, the statute does not address the situation
presented here, where the substance in question is listed as a
controlled substance under one of the state schedules but is listed
as exempt under the federal schedules that have been incorporated by
reference into the Utah Controlled Substances Act. See id. § 58-37-3.
These omissions and inconsistencies render the statutory language
ambiguous and require that we turn to other accepted principles of
statutory construction.
                  A. Preemption by the American Indian
  Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19   Page 18 of 42 PageID 358

                     Religious Freedom Act Amendments

 ¶12 In construing statutes, we are obligated to "avoid
interpretations that conflict with relevant constitutional mandates."
State v. Mohi, 901 P.2d 991, 1009 (Utah 1995). This canon of
interpretation has sometimes been couched as a recognition that "[w]e
have a duty to construe statutes to avoid constitutional conflicts."
Provo City Corp. v. State, 795 P.2d 1120, 1125 (Utah 1990); see also
State v. Lindquist, 674 P.2d 1234, 1237 (Utah 1983) ("[I]t is the
duty of this Court to construe a statute to avoid constitutional
infirmities whenever possible. We must adopt that construction which
will save the statute from constitutional infirmity." (quotation and
citations omitted)).

 ¶13 The Supremacy Clause of the United States Constitution
authorizes Congress to preempt state law in areas covered by federal
legislation, rendering invalid any state statute that conflicts with
a federal act of preemption. U.S. Const. art. VI, cl. 2; Ray v. Atl.
Richfield Co., 435 U.S. 151, 158 (1978). We therefore avoid
interpreting an ambiguous state statute in a way that would render
the statute invalid under an explicitly preemptive federal law. See
Martin v. City of Rochester, 642 N.W.2d 1, 18 (Minn. 2002)
(interpreting a state statute to avoid conflicting with a preemptive
federal law).

 ¶14 The AIRFA Amendments' prohibition on criminalizing the religious
use of peyote constitutes a clear congressional act of preemption
against the laws of any state that might otherwise prohibit the use
of peyote for religious purposes by Native Americans, as the AIRFA
Amendments define them. The AIRFA Amendments provide that
"[n]otwithstanding any other . . . law, the use, possession, or
transportation of peyote by an Indian for bona fide traditional
ceremonial purposes in connection with the practice of a traditional
Indian religion . . . shall not be prohibited by . . . any State." 42
U.S.C. § 1996a(b)(1) (2004). Were we to hold that the Utah Controlled
Substances Act does not incorporate the federal Religious Peyote
Exemption, the Act would prohibit peyote use in all circumstances,
thereby running afoul of the AIRFA Amendments. We therefore are
persuaded to interpret the Utah Controlled Substances Act to have
incorporated the exemption for the religious use of peyote found at
21 C.F.R. § 1307.31.

 ¶15 The State urges us to hold that the Utah Controlled Substances
  Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19   Page 19 of 42 PageID 359

Act does not incorporate the federal exemption and suggests that we
resolve the resulting preemption problem by holding that the AIRFA
Amendments preempt Utah law only to the extent that Utah law
criminalizes peyote use by members of federally recognized Native
American tribes. This interpretation would leave Utah law available
for prosecution of those religious peyote users, such as the Mooneys,
who are not members of a federally recognized tribe. While the
interpretation advocated by the State would facilitate the result it
desires, such an interpretation nevertheless would require that we
find the Utah Controlled Substances Act in conflict with federal law.
We decline to do so in the face of an equally plausible
interpretation that avoids any such conflict.
              B. Constitutional Guarantees of Due Process

 ¶16 The statutory interpretation urged by the State is also
untenable because it raises a serious question as to whether the
Mooneys' constitutional due process rights would be violated by a
conviction. In this regard, we are again constrained by the principle
of statutory construction counseling us to avoid interpretations that
are inconsistent with constitutional guarantees.(3) Mohi, 901 P.2d at
1009; Provo City Corp., 795 P.2d at 1125; Lindquist, 674 P.2d at
1237.

 ¶17 Both the United States and Utah Constitutions protect citizens
from deprivation of liberty or property absent due process of law.
U.S. Const. amends. V & XIV, § 1; Utah Const. art. I, § 7. The Utah
Controlled Substances Act imposes substantial criminal penalties on
those found guilty of violating its provisions. Our constitutional
guarantees of due process require that penal statutes define criminal
offenses "with sufficient definiteness that ordinary people can
understand what conduct is prohibited." Kolender v. Lawson, 461 U.S.
352, 357 (1983); State v. MacGuire, 2004 UT 4, ¶¶ 13-14, 84 P.3d
1171; see also In re Discipline of Sonnenreich, 2004 UT 3, ¶ 37, 86
P.3d 712 ("Utah's constitutional guarantee of due process is
substantially the same as the due process guarantees contained in the
. . . United States Constitution." (quotations and citations
omitted)). These guarantees do not permit enforcement of a statute
that forbids an act "in terms so vague that [persons] of common
intelligence must necessarily guess at [the statute's] meaning and
differ as to its application." United States v. Lanier, 520 U.S. 259,
266 (1997) (quotations and citations omitted); see also MacGuire,
2004 UT 4 at ¶ 14.
  Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19   Page 20 of 42 PageID 360

 ¶18 Because the Utah Controlled Substances Act does not clearly
specify whether it incorporates the Religious Peyote Exemption, a
holding that the exemption does not apply would give rise to serious
constitutional claims under the due process clauses of the federal
and state constitutions. The ambiguity in the statute is such that
the scope of its peyote prohibition cannot be decisively interpreted
by lawyers, to say nothing of citizens untrained in the law. This
weighs strongly against any interpretation that would enable the
State to initiate criminal prosecution based on arguably legitimate
conduct.

 ¶19 In summary, we interpret the Utah Controlled Substances Act to
have incorporated the Religious Peyote Exemption found at 21 C.F.R.
§ 1307.31. This interpretation avoids a conflict with the preemptive
AIRFA Amendments. It also avoids the constitutional due process
claims that would be created by allowing the State to prosecute the
Mooneys under a statute that may reasonably be read to have permitted
their religious activities.
           II. INTERPRETING THE PEYOTE EXEMPTION IN UTAH LAW

 ¶20 Having held that the federal exemption for religious peyote use
is incorporated into Utah law, we must decide whether the terms of
the exemption protect the Mooneys from prosecution. This task
requires that we look first at the plain meaning of the regulatory
language, and give effect to that meaning unless the language is
ambiguous. Thomas v. Color Country Mgmt., 2004 UT 12 ¶ 9, 84 P.3d
1201.
        A. The Plain Meaning of the Religious Peyote Exemption

 ¶21 The State argues that the Religious Peyote Exemption is
available only to members of federally recognized Native American
tribes. The Mooneys contend that the exemption is not so limited. The
exemption states that it applies to "members of the Native American
Church," provided such members are using peyote in bona fide
religious ceremonies. James Mooney asserts that his church is one of
many chapters or churches that make up the Native American Church,
that the peyote was used in bona fide religious ceremonies and that,
in acquiring peyote from Texas, his church has registered and
otherwise followed the applicable regulations of the Texas Department
of Public Safety and the United States DEA. These assertions remain
unchallenged on appeal.
  Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19   Page 21 of 42 PageID 361

 ¶22 Because the text of the exemption is devoid of any reference to
tribal status, we find no support for an interpretation limiting the
exemption to tribal members. See Boyll, 774 F. Supp. at 1338 (holding
that under the plain language of the federal Religious Peyote
Exemption, the exemption applies to all members of the Native
American Church, regardless of any tribal affiliation). The term
"members" in the exemption clearly refers to members of the "Native
American Church"--not to members of federally recognized tribes.
Therefore, so long as their church is part of "[t]he Native American
Church," the Mooneys may not be prosecuted for using peyote in bona
fide religious ceremonies.
          B. Deference to the Federal Agency's Interpretation

 ¶23 In arguing that we should limit the applicability of the
Religious Peyote Exemption to members of federally recognized tribes,
the State maintains that we should defer to the interpretation of the
DEA, the successor to the federal agency that promulgated the
exemption. The State argues that the DEA applies the federal
exemption only to members of federally recognized tribes.

 ¶24 We will defer to an agency's interpretation of its own
regulation only if it is a reasonable interpretation of the
regulatory language. Indeed, the United States Supreme Court has
required that federal courts defer to the regulatory interpretation
of a federal agency only if the language of the regulation "is not
free from doubt" and if the interpretation is "reasonable" and
"sensibly conforms to the wording and purpose" of the regulation.
Martin v. Occupational Safety & Health Review Comm'n, 499 U.S. 144,
150-51 (1991) (citations and quotations omitted). No deference is
otherwise required.

 ¶25 Whether a federal court must defer to the regulatory
interpretation of a federal agency presents a different question from
whether a state court is required to defer to a federal agency's
interpretation of a federal regulation incorporated into state law.
In the latter case, although we are free to consider the
interpretation of a federal agency, we have no obligation to defer to
that interpretation. In this case, in view of the plain language of
the federal exemption and the due process concerns raised by the
prosecution of Native American Church members whose activities fall
within its plain language, we will not defer to any agency
interpretation that would limit the federal exemption to members of
  Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19   Page 22 of 42 PageID 362

federally recognized tribes.
               C. Federal Policy Toward Native Americans

 ¶26 Finally, the State argues that an interpretation extending the
federal exemption to members of the Native American Church who are
not members of federally recognized tribes would violate the United
States Constitution's Equal Protection Clause, because the exemption
would be a religion-based preference permitting members of a
particular church, and not others, to use peyote in religious
ceremonies. The State maintains that an exemption for members of
federally recognized tribes can survive constitutional scrutiny
because it is a political preference designed to preserve tribal
culture, rather than a constitutionally suspect racial preference.(4)

 ¶27 The State relies on Peyote Way, 922 F.2d at 1212, where the
Fifth Circuit Court of Appeals held that the federal Equal Protection
Clause permits the Religious Peyote Exemption's preference for Native
American Church members because of the federal government's unique
political relationship with Native American tribes, and that the
Equal Protection Clause does not require that the exemption be
extended to religious peyote users who are neither Native American
Church members nor members of federally recognized tribes. See also
U.S. Const. art. VIII, § 8, cl. 3 (giving Congress the power to
regulate commerce with the "Indian Tribes"); Morton v. Mancari, 417
U.S. 535, 551 (1974) (recognizing the "unique legal status" of Native
American tribes with respect to the federal government). The State
therefore urges a regulatory interpretation that would limit the
peyote exemption to members of federally recognized tribes, because a
preference for such tribe members receives deference under the
Supreme Court's equal protection jurisprudence.

 ¶28 These arguments do not persuade us to interpret the Religious
Peyote Exemption in a way that contravenes the plain meaning of its
terms. It is particularly important, as a safeguard for our citizens'
due process rights, for us to remain faithful to the plain language
of a statute when it would impose criminal penalties on those who
violate it. While the constitutional arguments advanced by the State
may be relevant to our statutory analysis, they are speculative and
remote when compared with the tangible due process claims that the
Mooneys would have were they to be prosecuted in violation of the
plain language of the exemption.(5)
  Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19   Page 23 of 42 PageID 363

 ¶29 We also recognize that this case involves a prosecution under
state, rather than federal, law. It is by no means clear that the
federal government's duties to Native Americans, see Mancari, 417
U.S. at 551, would legitimize state efforts to limit religious
preferences to members of federally recognized Native American
tribes. It is similarly unclear whether an interpretation that
extended the religious peyote exemption to only some members of the
Native American Church would survive scrutiny under article I,
section 4 of the Utah Constitution, which provides that "the State
shall make no law respecting an establishment of religion or
prohibiting the free exercise thereof." Accordingly, despite the
State's argument that some hypothetical equal protection claims might
be leveled against the plain language interpretation we adopt today,
we are constrained to interpret the incorporated regulation according
to its plain meaning.
                                 CONCLUSION

 ¶30 We reverse the decision of the district court. We hold that the
federal Religious Peyote Exemption found at 21 C.F.R. § 1307.31 has
been incorporated into the Utah Controlled Substances Act. Although
the statutory language governing incorporation is ambiguous, we
interpret the Act in a manner that avoids a conflict with federal law
and does not risk depriving the Mooneys of their constitutional
rights to due process.

 ¶31 In interpreting the reach of the federal exemption as
incorporated into Utah law, we rely on its plain language, electing
not to defer to a contrary interpretation that the State argues has
been adopted by the federal DEA. On its face, the exemption applies
to members of the Native American Church, without regard to tribal
membership. The bona fide religious use of peyote cannot serve as the
basis for prosecuting members of the Native American Church under
state law. We remand for reconsideration of the Mooneys' motion to
dismiss in light of this opinion.
                                      ---

 ¶32 Chief Justice Durham, Associate Chief Justice Wilkins, Justice
Durrant, and Justice Nehring concur in Justice Parrish's opinion.
1. The trial court did not expressly rule on this issue because it
held that even if the Religious Peyote Exemption were incorporated
into Utah law, the Mooneys would not qualify for it. This holding was
  Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19   Page 24 of 42 PageID 364

based on an interpretation of the regulation that limited its
applicability to members of federally recognized tribes. Like issues
of statutory interpretation, we review the trial court's
interpretation of a regulation for correctness, giving no deference
to the trial court's conclusions. See Brendle v. City of Draper, 937
P.2d 1044, 1046 (Utah Ct. App. 1997).
2. All of these are possible sources of exemptions in light of the
fact that the definition of "Controlled Substance" under the Utah
Controlled Substances Act includes substances scheduled under the
federal Controlled Substances Act. Utah Code Ann. § 58-37-2(1)(e)
(2002).
3. All of the constitutional analysis in this opinion is in the
context of our attempt to interpret the statute and its incorporated
regulation. Because we interpret the statute and incorporated
regulation in a manner that avoids the constitutional issues raised
by the Mooneys, we need not and do not consider the merits of the
Mooneys' constitutional claims.
4. See Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 227 (1995)
(holding that equal protection jurisprudence requires the application
of "strict scrutiny" to all racial classifications).
5. Any equal protection claims arising from our plain language
interpretation of the regulatory exemption would not belong to the
State, but rather to religious peyote users who are not members of
the Native American Church. Cf. Peyote Way, 922 F.2d at 1212-21
(considering the equal protection claim of religious peyote users who
were neither Native American tribe members nor Native American Church
members). Because none of the parties to this proceeding fall within
this category, the State's reliance on this equal protection argument
is speculative at best.




Plessy v. Ferguson, 163 U.S. 537 (1896)

U.S. Supreme Court
   Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                    Page 25 of 42 PageID 365

Plessy v. Ferguson, 163 U.S. 537 (1896)
Plessy v. Ferguson
No. 210
Argued April 18, 1896
Decided May 18, 1896
163 U.S. 537
ERROR TO THE SUPREME COURT OF THE STATE OF LOUISIANA
Syllabus
The statute of Louisiana, acts of 1890, c. 111, requiring railway companies carrying passengers in their
coaches in that State, to provide equal, but separate, accommodations for the white and colored races,
by providing two or more passenger coaches for each passenger train, or by dividing the passenger
coaches by a partition so as to secure separate accommodations; and providing that no person shall be
permitted to occupy seats in coaches other than the ones assigned to them, on account
Page 163 U. S. 538
of the race they belong to; and requiring the officer of the passenger train to assign each passenger to
the coach or compartment assigned for the race to which he or she belong; and imposing fines or
imprisonment upon passengers insisting on going into a coach or compartment other than the one set
aide for the race to which he or she belongs; and conferring upon officers of the train power to refuse to
carry on the train passengers refusing to occupy the coach or compartment assigned to them, and
exempting the railway company from liability for such refusal, are not in conflict with the provisions
either of the Thirteenth Amendment or of the Fourteenth Amendment to the Constitution of the United
States.
This was a petition for writs of prohibition and certiorari, originally filed in the Supreme Court of the
State by Plessy, the plaintiff in error, against the Hon. John H. Ferguson, judge of the criminal District
Court for the parish of Orleans, and setting forth in substance the following facts:
That petitioner was a citizen of the United States and a resident of the State of Louisiana, of mixed
descent, in the proportion of seven eighths Caucasian and one eighth African blood; that the mixture of
colored blood was not discernible in him, and that he was entitled to every recognition, right, privilege
and immunity secured to the citizens of the United States of the white race by its Constitution and laws;
that, on June 7, 1892, he engaged and paid for a first class passage on the East Louisiana Railway from
New Orleans to Covington, in the same State, and thereupon entered a passenger train, and took
possession of a vacant seat in a coach where passengers of the white race were accommodated; that
such railroad company was incorporated by the laws of Louisiana as a common carrier, and was not
authorized to distinguish between citizens according to their race. But, notwithstanding this, petitioner
was required by the conductor, under penalty of ejection from said train and imprisonment, to vacate
said coach and occupy another seat in a coach assigned by said company for persons not of the white
   Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                   Page 26 of 42 PageID 366

race, and for no other reason than that petitioner was of the colored race; that, upon petitioner's refusal
to comply with such order, he was, with the aid of a police officer, forcibly ejected from said coach and
hurried off to and imprisoned in the parish jail of
Page 163 U. S. 539
New Orleans, and there held to answer a charge made by such officer to the effect that he was guilty of
having criminally violated an act of the General Assembly of the State, approved July 10, 1890, in such
case made and provided.
That petitioner was subsequently brought before the recorder of the city for preliminary examination
and committed for trial to the criminal District Court for the parish of Orleans, where an information
was filed against him in the matter above set forth, for a violation of the above act, which act the
petitioner affirmed to be null and void, because in conflict with the Constitution of the United States;
that petitioner interposed a plea to such information based upon the unconstitutionality of the act of the
General Assembly, to which the district attorney, on behalf of the State, filed a demurrer; that, upon
issue being joined upon such demurrer and plea, the court sustained the demurrer, overruled the plea,
and ordered petitioner to plead over to the facts set forth in the information, and that, unless the judge
of the said court be enjoined by a writ of prohibition from further proceeding in such case, the court
will proceed to fine and sentence petitioner to imprisonment, and thus deprive him of his constitutional
rights set forth in his said plea, notwithstanding the unconstitutionality of the act under which he was
being prosecuted; that no appeal lay from such sentence, and petitioner was without relief or remedy
except by writs of prohibition and certiorari. Copies of the information and other proceedings in the
criminal District Court were annexed to the petition as an exhibit.
Upon the filing of this petition, an order was issued upon the respondent to show cause why a writ of
prohibition should not issue and be made perpetual, and a further order that the record of the
proceedings had in the criminal cause be certified and transmitted to the Supreme Court.
To this order the respondent made answer, transmitting a certified copy of the proceedings, asserting
the constitutionality of the law, and averring that, instead of pleading or admitting that he belonged to
the colored race, the said Plessy declined and refused, either by pleading or otherwise, to admit
Page 163 U. S. 540
that he was in any sense or in any proportion a colored man.
The case coming on for a hearing before the Supreme Court, that court was of opinion that the law
under which the prosecution was had was constitutional, and denied the relief prayed for by the
petitioner. Ex parte Plessy, 45 La.Ann. 80. Whereupon petitioner prayed for a writ of error from this
court, which was allowed by the Chief Justice of the Supreme Court of Louisiana.
MR. JUSTICE BROWN, after stating the case, delivered the opinion of the court.
This case turns upon the constitutionality of an act of the General Assembly of the State of Louisiana,
passed in 1890, providing for separate railway carriages for the white and colored races. Acts 1890, No.
   Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                    Page 27 of 42 PageID 367

111, p. 152.
The first section of the statute enacts
"that all railway companies carrying passengers in their coaches in this State shall provide equal but
separate accommodations for the white and colored races by providing two or more passenger coaches
for each passenger train, or by dividing the passenger coaches by a partition so as to secure separate
accommodations: Provided, That this section shall not be construed to apply to street railroads. No
person or persons, shall be admitted to occupy seats in coaches other than the ones assigned to them on
account of the race they belong to."
By the second section, it was enacted
"that the officers of such passenger trains shall have power and are hereby required
Page 163 U. S. 541
to assign each passenger to the coach or compartment used for the race to which such passenger
belongs; any passenger insisting on going into a coach or compartment to which by race he does not
belong shall be liable to a fine of twenty-five dollars, or in lieu thereof to imprisonment for a period of
not more than twenty days in the parish prison, and any officer of any railroad insisting on assigning a
passenger to a coach or compartment other than the one set aside for the race to which said passenger
belongs shall be liable to a fine of twenty-five dollars, or in lieu thereof to imprisonment for a period of
not more than twenty days in the parish prison; and should any passenger refuse to occupy the coach or
compartment to which he or she is assigned by the officer of such railway, said officer shall have power
to refuse to carry such passenger on his train, and for such refusal neither he nor the railway company
which he represents shall be liable for damages in any of the courts of this State."
The third section provides penalties for the refusal or neglect of the officers, directors, conductors, and
employees of railway companies to comply with the act, with a proviso that "nothing in this act shall be
construed as applying to nurses attending children of the other race." The fourth section is immaterial.
The information filed in the criminal District Court charged in substance that Plessy, being a passenger
between two stations within the State of Louisiana, was assigned by officers of the company to the
coach used for the race to which he belonged, but he insisted upon going into a coach used by the race
to which he did not belong. Neither in the information nor plea was his particular race or color averred.
The petition for the writ of prohibition averred that petitioner was seven-eighths Caucasian and one
eighth African blood; that the mixture of colored blood was not discernible in him, and that he was
entitled to every right, privilege and immunity secured to citizens of the United States of the white race;
and that, upon such theory, he took possession of a vacant seat in a coach where passengers of the
white race were accommodated, and was ordered by the conductor to vacate
Page 163 U. S. 542
said coach and take a seat in another assigned to persons of the colored race, and, having refused to
comply with such demand, he was forcibly ejected with the aid of a police officer, and imprisoned in
   Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                    Page 28 of 42 PageID 368

the parish jail to answer a charge of having violated the above act.
The constitutionality of this act is attacked upon the ground that it conflicts both with the Thirteenth
Amendment of the Constitution, abolishing slavery, and the Fourteenth Amendment, which prohibits
certain restrictive legislation on the part of the States.
1. That it does not conflict with the Thirteenth Amendment, which abolished slavery and involuntary
servitude, except as a punishment for crime, is too clear for argument. Slavery implies involuntary
servitude -- a state of bondage; the ownership of mankind as a chattel, or at least the control of the
labor and services of one man for the benefit of another, and the absence of a legal right to the disposal
of his own person, property and services. This amendment was said in the Slaughterhouse Cases, 16
Wall. 36, to have been intended primarily to abolish slavery as it had been previously known in this
country, and that it equally forbade Mexican peonage or the Chinese coolie trade when they amounted
to slavery or involuntary servitude, and that the use of the word "servitude" was intended to prohibit the
use of all forms of involuntary slavery, of whatever class or name. It was intimated, however, in that
case that this amendment was regarded by the statesmen of that day as insufficient to protect the
colored race from certain laws which had been enacted in the Southern States, imposing upon the
colored race onerous disabilities and burdens and curtailing their rights in the pursuit of life, liberty and
property to such an extent that their freedom was of little value; and that the Fourteenth Amendment
was devised to meet this exigency.
So, too, in the Civil Rights Cases, 109 U. S. 3, 109 U. S. 24, it was said that the act of a mere
individual, the owner of an inn, a public conveyance or place of amusement, refusing accommodations
to colored people cannot be justly regarded as imposing any badge of slavery or servitude upon the
applicant, but
Page 163 U. S. 543
only as involving an ordinary civil injury, properly cognizable by the laws of the State and presumably
subject to redress by those laws until the contrary appears. "It would be running the slavery argument
into the ground," said Mr. Justice Bradley,
"to make it apply to every act of discrimination which a person may see fit to make as to the guests he
will entertain, or as to the people he will take into his coach or cab or car, or admit to his concert or
theatre, or deal with in other matters of intercourse or business."
A statute which implies merely a legal distinction between the white and colored races -- a distinction
which is founded in the color of the two races and which must always exist so long as white men are
distinguished from the other race by color -- has no tendency to destroy the legal equality of the two
races, or reestablish a state of involuntary servitude. Indeed, we do not understand that the Thirteenth
Amendment is strenuously relied upon by the plaintiff in error in this connection.
2. By the Fourteenth Amendment, all persons born or naturalized in the United States and subject to the
jurisdiction thereof are made citizens of the United States and of the State wherein they reside, and the
States are forbidden from making or enforcing any law which shall abridge the privileges or
   Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                    Page 29 of 42 PageID 369

immunities of citizens of the United States, or shall deprive any person of life, liberty, or property
without due process of law, or deny to any person within their jurisdiction the equal protection of the
laws.
The proper construction of this amendment was first called to the attention of this court in the
Slaughterhouse Cases, 16 Wall. 36, which involved, however, not a question of race, but one of
exclusive privileges. The case did not call for any expression of opinion as to the exact rights it was
intended to secure to the colored race, but it was said generally that its main purpose was to establish
the citizenship of the negro, to give definitions of citizenship of the United States and of the States, and
to protect from the hostile legislation of the States the privileges and immunities of citizens of the
United States, as distinguished from those of citizens of the States.
Page 163 U. S. 544
The object of the amendment was undoubtedly to enforce the absolute equality of the two races before
the law, but, in the nature of things, it could not have been intended to abolish distinctions based upon
color, or to enforce social, as distinguished from political, equality, or a commingling of the two races
upon terms unsatisfactory to either. Laws permitting, and even requiring, their separation in places
where they are liable to be brought into contact do not necessarily imply the inferiority of either race to
the other, and have been generally, if not universally, recognized as within the competency of the state
legislatures in the exercise of their police power. The most common instance of this is connected with
the establishment of separate schools for white and colored children, which has been held to be a valid
exercise of the legislative power even by courts of States where the political rights of the colored race
have been longest and most earnestly enforced.
One of the earliest of these cases is that of Roberts v. City of Boston, 5 Cush. 19, in which the Supreme
Judicial Court of Massachusetts held that the general school committee of Boston had power to make
provision for the instruction of colored children in separate schools established exclusively for them,
and to prohibit their attendance upon the other schools. "The great principle," said Chief Justice Shaw,
p. 206, "advanced by the learned and eloquent advocate for the plaintiff" (Mr. Charles Sumner),
"is that, by the constitution and laws of Massachusetts, all persons without distinction of age or sex,
birth or color, origin or condition, are equal before the law. . . . But when this great principle comes to
be applied to the actual and various conditions of persons in society, it will not warrant the assertion
that men and women are legally clothed with the same civil and political powers, and that children and
adults are legally to have the same functions and be subject to the same treatment, but only that the
rights of all, as they are settled and regulated by law, are equally entitled to the paternal consideration
and protection of the law for their maintenance and security."
It was held that the powers of the committee extended to the establishment
Page 163 U. S. 545
of separate schools for children of different ages, sexes and colors, and that they might also establish
special schools for poor and neglected children, who have become too old to attend the primary school
   Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                     Page 30 of 42 PageID 370

and yet have not acquired the rudiments of learning to enable them to enter the ordinary schools.
Similar laws have been enacted by Congress under its general power of legislation over the District of
Columbia, Rev.Stat.D.C. §§ 281, 282, 283, 310, 319, as well as by the legislatures of many of the
States, and have been generally, if not uniformly, sustained by the courts. State v. McCann, 21 Ohio St.
198; Lehew v. Brummell, 15 S.W.Rep. 765; Ward v. Flood, 48 California 36; Bertonneau v. School
Directors, 3 Woods 177; People v. Gallagher, 93 N.Y. 438; Cory v. Carter, 48 Indiana 897; Dawson v.
Lee, 3 Kentucky 49.
Laws forbidding the intermarriage of the two races may be said in a technical sense to interfere with the
freedom of contract, and yet have been universally recognized as within the police power of the State.
State v. Gibson, 36 Indiana 389.
The distinction between laws interfering with the political equality of the negro and those requiring the
separation of the two races in schools, theatres and railway carriages has been frequently drawn by this
court. Thus, in Strauder v. West Virginia, 100 U. S. 303, it was held that a law of West Virginia limiting
to white male persons, 21 years of age and citizens of the State, the right to sit upon juries was a
discrimination which implied a legal inferiority in civil society, which lessened the security of the right
of the colored race, and was a step toward reducing them to a condition of servility. Indeed, the right of
a colored man that, in the selection of jurors to pass upon his life, liberty and property, there shall be no
exclusion of his race and no discrimination against them because of color has been asserted in a
number of cases. Virginia v. Rives, 100 U. S. 313; Neal v. Delaware, 103 U. S. 370; Bush v. Kentucky,
107 U. S. 110; Gibson v. Mississippi, 162 U. S. 565. So, where the laws of a particular locality or the
charter of a particular railway corporation has provided that no person shall be excluded from the cars
on account of
Page 163 U. S. 546
color, we have held that this meant that persons of color should travel in the same car as white ones,
and that the enactment was not satisfied by the company's providing cars assigned exclusively to
people of color, though they were as good as those which they assigned exclusively to white persons.
Railroad Company v. Brown, 17 Wall. 445.
Upon the other hand, where a statute of Louisiana required those engaged in the transportation of
passengers among the States to give to all persons traveling within that State, upon vessels employed in
that business, equal rights and privileges in all parts of the vessel, without distinction on account of
race or color, and subjected to an action for damages the owner of such a vessel, who excluded colored
passengers on account of their color from the cabin set aside by him for the use of whites, it was held to
be, so far as it applied to interstate commerce, unconstitutional and void. Hall v. De Cuir, 95 U. S. 48.
The court in this case, however, expressly disclaimed that it had anything whatever to do with the
statute as a regulation of internal commerce, or affecting anything else than commerce among the
States.
In the Civil Rights Case, 109 U. S. 3, it was held that an act of Congress entitling all persons within the
jurisdiction of the United States to the full and equal enjoyment of the accommodations, advantages,
   Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                    Page 31 of 42 PageID 371

facilities and privileges of inns, public conveyances, on land or water, theatres and other places of
public amusement, and made applicable to citizens of every race and color, regardless of any previous
condition of servitude, was unconstitutional and void upon the ground that the Fourteenth Amendment
was prohibitory upon the States only, and the legislation authorized to be adopted by Congress for
enforcing it was not direct legislation on matters respecting which the States were prohibited from
making or enforcing certain laws, or doing certain acts, but was corrective legislation such as might be
necessary or proper for counteracting and redressing the effect of such laws or acts. In delivering the
opinion of the court, Mr. Justice Bradley observed that the Fourteenth Amendment
"does not invest Congress with power to legislate upon subjects that are within the
Page 163 U. S. 547
domain of state legislation, but to provide modes of relief against state legislation or state action of the
kind referred to. It does not authorize Congress to create a code of municipal law for the regulation of
private rights, but to provide modes of redress against the operation of state laws and the action of state
officers, executive or judicial, when these are subversive of the fundamental rights specified in the
amendment. Positive rights and privileges are undoubtedly secured by the Fourteenth Amendment, but
they are secured by way of prohibition against state laws and state proceedings affecting those rights
and privileges, and by power given to Congress to legislate for the purpose of carrying such prohibition
into effect, and such legislation must necessarily be predicated upon such supposed state laws or state
proceedings, and be directed to the correction of their operation and effect."
Much nearer, and, indeed, almost directly in point is the case of the Louisville, New Orleans &c.
Railway v. Mississippi, 133 U. S. 587, wherein the railway company was indicted for a violation of a
statute of Mississippi enacting that all railroads carrying passengers should provide equal but separate
accommodations for the white and colored races by providing two or more passenger cars for each
passenger train, or by dividing the passenger cars by a partition so as to secure separate
accommodations. The case was presented in a different aspect from the one under consideration,
inasmuch as it was an indictment against the railway company for failing to provide the separate
accommodations, but the question considered was the constitutionality of the law. In that case, the
Supreme Court of Mississippi, 66 Mississippi 662, had held that the statute applied solely to commerce
within the State, and that, being the construction of the state statute by its highest court, was accepted
as conclusive. "If it be a matter," said the court, p. 591,
"respecting commerce wholly within a State, and not interfering with commerce between the States,
then obviously there is no violation of the commerce clause of the Federal Constitution. . . . No
question arises under this section as to the power of the State to separate in different compartments
interstate passengers
Page 163 U. S. 548
or affect in any manner the privileges and rights of such passengers. All that we can consider is whether
the State has the power to require that railroad trains within her limits shall have separate
accommodations for the two races; that affecting only commerce within the State is no invasion of the
   Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                    Page 32 of 42 PageID 372

power given to Congress by the commerce clause."
A like course of reasoning applies to the case under consideration, since the Supreme Court of
Louisiana in the case of the State ex rel. Abbott v. Hicks, Judge, et al., 44 La.Ann. 770, held that the
statute in question did not apply to interstate passengers, but was confined in its application to
passengers traveling exclusively within the borders of the State. The case was decided largely upon the
authority of Railway Co. v. State, 66 Mississippi 662, and affirmed by this court in 133 U. S. 587. In the
present case, no question of interference with interstate commerce can possibly arise, since the East
Louisiana Railway appears to have been purely a local line, with both its termini within the State of
Louisiana. Similar statutes for the separation of the to races upon public conveyances were held to be
constitutional in West Chester &c. Railroad v. Miles, 55 Penn.St. 209; Day v. Owen, 5 Michigan 520;
Chicago &c. Railway v. Williams, 5 Illinois 185; Chesapeake &c. Railroad v. Wells, 85 Tennessee 613;
Memphis &c. Railroad v. Benson, 85 Tennessee 627; The Sue, 22 Fed.Rep. 83; Logwood v. Memphis
&c. Railroad, 23 Fed.Rep. 318; McGuinn v. Forbes, 37 Fed.Rep. 639; People v. King, 18 N.E.Rep.
245; Houck v. South Pac. Railway, 38 Fed.Rep. 226; Heard v. Georgia Railroad Co., 3 Int.Com.Com'n
111; S.C., 1 Ibid. 428.
While we think the enforced separation of the races, as applied to the internal commerce of the State,
neither abridges the privileges or immunities of the colored man, deprives him of his property without
due process of law, nor denies him the equal protection of the laws within the meaning of the
Fourteenth Amendment, we are not prepared to say that the conductor, in assigning passengers to the
coaches according to their race, does not act at his peril, or that the provision of the second section of
the act that denies to the passenger compensation
Page 163 U. S. 549
in damages for a refusal to receive him into the coach in which he properly belongs is a valid exercise
of the legislative power. Indeed, we understand it to be conceded by the State's Attorney that such part
of the act as exempts from liability the railway company and its officers is unconstitutional. The power
to assign to a particular coach obviously implies the power to determine to which race the passenger
belongs, as well as the power to determine who, under the laws of the particular State, is to be deemed
a white and who a colored person. This question, though indicated in the brief of the plaintiff in error,
does not properly arise upon the record in this case, since the only issue made is as to the
unconstitutionality of the act so far as it requires the railway to provide separate accommodations and
the conductor to assign passengers according to their race.
It is claimed by the plaintiff in error that, in any mixed community, the reputation of belonging to the
dominant race, in this instance the white race, is property in the same sense that a right of action or of
inheritance is property. Conceding this to be so for the purposes of this case, we are unable to see how
this statute deprives him of, or in any way affects his right to, such property. If he be a white man and
assigned to a colored coach, he may have his action for damages against the company for being
deprived of his so-called property. Upon the other hand, if he be a colored man and be so assigned, he
has been deprived of no property, since he is not lawfully entitled to the reputation of being a white
man.
   Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                    Page 33 of 42 PageID 373

In this connection, it is also suggested by the learned counsel for the plaintiff in error that the same
argument that will justify the state legislature in requiring railways to provide separate accommodations
for the two races will also authorize them to require separate cars to be provided for people whose hair
is of a certain color, or who are aliens, or who belong to certain nationalities, or to enact laws requiring
colored people to walk upon one side of the street and white people upon the other, or requiring white
men's houses to be painted white and colored men's black, or their vehicles or business signs to be of
different colors, upon the theory that one side
Page 163 U. S. 550
of the street is as good as the other, or that a house or vehicle of one color is as good as one of another
color. The reply to all this is that every exercise of the police power must be reasonable, and extend
only to such laws as are enacted in good faith for the promotion for the public good, and not for the
annoyance or oppression of a particular class. Thus, in Yick Wo v. Hopkins, 118 U. S. 356, it was held
by this court that a municipal ordinance of the city of San Francisco to regulate the carrying on of
public laundries within the limits of the municipality violated the provisions of the Constitution of the
United States if it conferred upon the municipal authorities arbitrary power, at their own will and
without regard to discretion, in the legal sense of the term, to give or withhold consent as to persons or
places without regard to the competency of the persons applying or the propriety of the places selected
for the carrying on of the business. It was held to be a covert attempt on the part of the municipality to
make an arbitrary and unjust discrimination against the Chinese race. While this was the case of a
municipal ordinance, a like principle has been held to apply to acts of a state legislature passed in the
exercise of the police power. Railroad Company v. Husen, 95 U. S. 465; Louisville & Nashville
Railroad v. Kentucky, 161 U. S. 677, and cases cited on p. 161 U. S. 700; Duggett v. Hudson, 43 Ohio
St. 548; Capen v. Foster, 12 Pick. 48; State ex rel. Wood v. Baker, 38 Wisconsin 71; Monroe v. Collins,
17 Ohio St. 66; Hulseman v. Rems, 41 Penn. St. 396; Orman v. Riley, 1 California 48.
So far, then, as a conflict with the Fourteenth Amendment is concerned, the case reduces itself to the
question whether the statute of Louisiana is a reasonable regulation, and, with respect to this, there
must necessarily be a large discretion on the part of the legislature. In determining the question of
reasonableness, it is at liberty to act with reference to the established usages, customs, and traditions of
the people, and with a view to the promotion of their comfort and the preservation of the public peace
and good order. Gauged by this standard, we cannot say that a law which authorizes or even requires
the separation of the two races in public conveyances
Page 163 U. S. 551
is unreasonable, or more obnoxious to the Fourteenth Amendment than the acts of Congress requiring
separate schools for colored children in the District of Columbia, the constitutionality of which does
not seem to have been questioned, or the corresponding acts of state legislatures.
We consider the underlying fallacy of the plaintiff's argument to consist in the assumption that the
enforced separation of the two races stamps the colored race with a badge of inferiority. If this be so, it
is not by reason of anything found in the act, but solely because the colored race chooses to put that
   Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                     Page 34 of 42 PageID 374

construction upon it. The argument necessarily assumes that if, as has been more than once the case and
is not unlikely to be so again, the colored race should become the dominant power in the state
legislature, and should enact a law in precisely similar terms, it would thereby relegate the white race to
an inferior position. We imagine that the white race, at least, would not acquiesce in this assumption.
The argument also assumes that social prejudices may be overcome by legislation, and that equal rights
cannot be secured to the negro except by an enforced commingling of the two races. We cannot accept
this proposition. If the two races are to meet upon terms of social equality, it must be the result of
natural affinities, a mutual appreciation of each other's merits, and a voluntary consent of individuals.
As was said by the Court of Appeals of New York in People v. Gallagher, 93 N. Y. 438, 448,
"this end can neither be accomplished nor promoted by laws which conflict with the general sentiment
of the community upon whom they are designed to operate. When the government, therefore, has
secured to each of its citizens equal rights before the law and equal opportunities for improvement and
progress, it has accomplished the end for which it was organized, and performed all of the functions
respecting social advantages with which it is endowed."
Legislation is powerless to eradicate racial instincts or to abolish distinctions based upon physical
differences, and the attempt to do so can only result in accentuating the difficulties of the present
situation. If the civil and political rights of both races be equal, one cannot be inferior to the other
civilly
Page 163 U. S. 552
or politically. If one race be inferior to the other socially, the Constitution of the United States cannot
put them upon the same plane.
It is true that the question of the proportion of colored blood necessary to constitute a colored person,
as distinguished from a white person, is one upon which there is a difference of opinion in the different
States, some holding that any visible admixture of black blood stamps the person as belonging to the
colored race (State v. Chaver, 5 Jones [N.C.] 1, p. 11); others that it depends upon the preponderance of
blood (Gray v. State, 4 Ohio 354; Monroe v. Collins, 17 Ohio St. 665); and still others that the
predominance of white blood must only be in the proportion of three-fourths. (People v. Dean, 4
Michigan 406; Jones v. Commonwealth, 80 Virginia 538). But these are questions to be determined
under the laws of each State, and are not properly put in issue in this case. Under the allegations of his
petition, it may undoubtedly become a question of importance whether, under the laws of Louisiana,
the petitioner belongs to the white or colored race.
The judgment of the court below is, therefore,
Affirmed.
MR. JUSTICE HARLAN, dissenting.
By the Louisiana statute the validity of which is here involved, all railway companies (other than street
railroad companies) carrying passengers in that State are required to have separate but equal
accommodations for white and colored persons
   Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                     Page 35 of 42 PageID 375

"by providing two or more passenger coaches for each passenger train, or by dividing the passenger
coaches by a partition so as to secure separate accommodations."
Under this statute, no colored person is permitted to occupy a seat in a coach assigned to white persons,
nor any white person to occupy a seat in a coach assigned to colored persons. The managers of the
railroad are not allowed to exercise any discretion in the premises, but are required to assign each
passenger to some coach or compartment set apart for the exclusive use of his race. If a passenger
insists upon going into a coach or compartment not set apart for persons of his race,
Page 163 U. S. 553
he is subject to be fined or to be imprisoned in the parish jail. Penalties are prescribed for the refusal or
neglect of the officers, directors, conductors and employees of railroad companies to comply with the
provisions of the act.
Only "nurses attending children of the other race " are excepted from the operation of the statute. No
exception is made of colored attendants traveling with adults. A white man is not permitted to have his
colored servant with him in the same coach, even if his condition of health requires the constant,
personal assistance of such servant. If a colored maid insists upon riding in the same coach with a white
woman whom she has been employed to serve, and who may need her personal attention while
traveling, she is subject to be fined or imprisoned for such an exhibition of zeal in the discharge of duty.
While there may be in Louisiana persons of different races who are not citizens of the United States,
the words in the act "white and colored races" necessarily include all citizens of the United States of
both races residing in that State. So that we have before us a state enactment that compels, under
penalties, the separation of the two races in railroad passenger coaches, and makes it a crime for a
citizen of either race to enter a coach that has been assigned to citizens of the other race.
Thus, the State regulates the use of a public highway by citizens of the United States solely upon the
basis of race.
However apparent the injustice of such legislation may be, we have only to consider whether it is
consistent with the Constitution of the United States.
That a railroad is a public highway, and that the corporation which owns or operates it is in the exercise
of public functions, is not, at this day, to be disputed. Mr. Justice Nelson, speaking for this court in New
Jersey Steam Navigation Co. v. Merchants' Bank, 6 How. 344, 47 U. S. 382, said that a common carrier
was in the exercise
"of a sort of public office, and has public duties to perform, from which he should not be permitted to
exonerate himself without the assent of the parties concerned."
Mr. Justice Strong, delivering the judgment of
Page 163 U. S. 554
this court in Olcott v. The Supervisors, 16 Wall. 678, 83 U. S. 694, said:
   Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                    Page 36 of 42 PageID 376

"That railroads, though constructed by private corporations and owned by them, are public highways
has been the doctrine of nearly all the courts ever since such conveniences for passage and
transportation have had any existence. Very early the question arose whether a State's right of eminent
domain could be exercised by a private corporation created for the purpose of constructing a railroad.
Clearly it could not unless taking land for such a purpose by such an agency is taking land for public
use. The right of eminent domain nowhere justifies taking property for a private use. Yet it is a doctrine
universally accepted that a state legislature may authorize a private corporation to take land for the
construction of such a road, making compensation to the owner. What else does this doctrine mean if
not that building a railroad, though it be built by a private corporation, is an act done for a public use."
So, in Township of Pine Grove v. Talcott, 19 Wall. 666, 86 U. S. 676: "Though the corporation [a
railroad company] was private, its work was public, as much so as if it were to be constructed by the
State." So, in Inhabitants of Worcester v. Western Railroad Corporation, 4 Met. 564:
"The establishment of that great thoroughfare is regarded as a public work, established by public
authority, intended for the public use and benefit, the use of which is secured to the whole community,
and constitutes, therefore, like a canal, turnpike or highway, a public easement. It is true that the real
and personal property necessary to the establishment and management of the railroad is vested in the
corporation, but it is in trust for the public."
In respect of civil rights common to all citizens, the Constitution of the United States does not, I think,
permit any public authority to know the race of those entitled to be protected in the enjoyment of such
rights. Every true man has pride of race, and, under appropriate circumstances, when the rights of
others, his equals before the law, are not to be affected, it is his privilege to express such pride and to
take such action based upon it as to him seems proper. But I deny that any legislative body or judicial
tribunal may have regard to the
Page 163 U. S. 555
race of citizens when the civil rights of those citizens are involved. Indeed, such legislation as that here
in question is inconsistent not only with that equality of rights which pertains to citizenship, National
and State, but with the personal liberty enjoyed by everyone within the United States.
The Thirteenth Amendment does not permit the withholding or the deprivation of any right necessarily
inhering in freedom. It not only struck down the institution of slavery as previously existing in the
United States, but it prevents the imposition of any burdens or disabilities that constitute badges of
slavery or servitude. It decreed universal civil freedom in this country. This court has so adjudged. But
that amendment having been found inadequate to the protection of the rights of those who had been in
slavery, it was followed by the Fourteenth Amendment, which added greatly to the dignity and glory of
American citizenship and to the security of personal liberty by declaring that
"all persons born or naturalized in the United States, and subject to the jurisdiction thereof, are citizens
of the United States and of the State wherein they reside,"
and that
   Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                     Page 37 of 42 PageID 377

"no State shall make or enforce any law which shall abridge the privileges or immunities of citizens of
the United States; nor shall any State deprive any person of life, liberty or property without due process
of law, nor deny to any person within its jurisdiction the equal protection of the laws."
These two amendments, if enforced according to their true intent and meaning, will protect all the civil
rights that pertain to freedom and citizenship. Finally, and to the end that no citizen should be denied,
on account of his race, the privilege of participating in the political control of his country, it as declared
by the Fifteenth Amendment that
"the right of citizens of the United States to vote shall not be denied or abridged by the United States or
by any State on account of race, color or previous condition of servitude."
These notable additions to the fundamental law were welcomed by the friends of liberty throughout the
world. They removed the race line from our governmental systems. They had, as this court has said, a
common purpose, namely to secure
"to a race recently emancipated, a race that through
Page 163 U. S. 556
many generations have been held in slavery, all the civil rights that the superior race enjoy."
They declared, in legal effect, this court has further said,
"that the law in the States shall be the same for the black as for the white; that all persons, whether
colored or white, shall stand equal before the laws of the States, and, in regard to the colored race, for
whose protection the amendment was primarily designed, that no discrimination shall be made against
them by law because of their color."
We also said:
"The words of the amendment, it is true, are prohibitory, but they contain a necessary implication of a
positive immunity, or right, most valuable to the colored race -- the right to exemption from unfriendly
legislation against them distinctively as colored -- exemption from legal discriminations, implying
inferiority in civil society, Lessening the security of their enjoyment of the rights which others enjoy,
and discriminations which are steps towards reducing them to the condition of a subject race."
It was, consequently, adjudged that a state law that excluded citizens of the colored race from juries,
because of their race and however well qualified in other respects to discharge the duties of jurymen,
was repugnant to the Fourteenth Amendment. Strauder v. West Virginia, 100 U. S. 303, 100 U. S. 306,
100 U. S. 307; Virginia v. Rives, 100 U. S. 313; Ex parte Virginia, 100 U. S. 339; Neal v. Delaware, 103
U. S. 370, 103 U. S. 386; Bush v. Kentucky, 107 U. S. 110, 107 U. S. 116. At the present term, referring
to the previous adjudications, this court declared that
"underlying all of those decisions is the principle that the Constitution of the United States, in its
present form, forbids, so far as civil and political rights are concerned, discrimination by the General
Government or the States against any citizen because of his race. All citizens are equal before the law."
   Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                    Page 38 of 42 PageID 378

Gibson v. Mississippi,162 U.S. 565.
The decisions referred to show the scope of the recent amendments of the Constitution. They also show
that it is not within the power of a State to prohibit colored citizens, because of their race, from
participating as jurors in the administration of justice.
It as said in argument that the statute of Louisiana does
Page 163 U. S. 557
not discriminate against either race, but prescribes a rule applicable alike to white and colored citizens.
But this argument does not meet the difficulty. Everyone knows that the statute in question had its
origin in the purpose not so much to exclude white persons from railroad cars occupied by blacks as to
exclude colored people from coaches occupied by or assigned to white persons. Railroad corporations
of Louisiana did not make discrimination among whites in the matter of accommodation for travelers.
The thing to accomplish was, under the guise of giving equal accommodation for whites and blacks, to
compel the latter to keep to themselves while traveling in railroad passenger coaches. No one would be
so wanting in candor a to assert the contrary. The fundamental objection, therefore, to the statute is that
it interferes with the personal freedom of citizens. "Personal liberty," it has been well said,
"consists in the power of locomotion, of changing situation, or removing one's person to whatsoever
places one's own inclination may direct, without imprisonment or restraint unless by due course of
law."
1 Bl.Com. *134. If a white man and a black man choose to occupy the same public conveyance on a
public highway, it is their right to do so, and no government, proceeding alone on grounds of race, can
prevent it without infringing the personal liberty of each.
It is one thing for railroad carriers to furnish, or to be required by law to furnish, equal accommodations
for all whom they are under a legal duty to carry. It is quite another thing for government to forbid
citizens of the white and black races from traveling in the same public conveyance, and to punish
officers of railroad companies for permitting persons of the two races to occupy the same passenger
coach. If a State can prescribe, as a rule of civil conduct, that whites and blacks shall not travel as
passengers in the same railroad coach, why may it not so regulate the use of the streets of its cities and
towns as to compel white citizens to keep on one side of a street and black citizens to keep on the
other? Why may it not, upon like grounds, punish whites and blacks who ride together in streetcars or
in open vehicles on a public road
Page 163 U. S. 558
or street? Why may it not require sheriffs to assign whites to one side of a courtroom and blacks to the
other? And why may it not also prohibit the commingling of the two races in the galleries of legislative
halls or in public assemblages convened for the consideration of the political questions of the day?
Further, if this statute of Louisiana is consistent with the personal liberty of citizens, why may not the
State require the separation in railroad coaches of native and naturalized citizens of the United States,
or of Protestants and Roman Catholics?
   Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                     Page 39 of 42 PageID 379

The answer given at the argument to these questions was that regulations of the kind they suggest
would be unreasonable, and could not, therefore, stand before the law. Is it meant that the determination
of questions of legislative power depends upon the inquiry whether the statute whose validity is
questioned is, in the judgment of the courts, a reasonable one, taking all the circumstances into
consideration? A statute may be unreasonable merely because a sound public policy forbade its
enactment. But I do not understand that the courts have anything to do with the policy or expediency of
legislation. A statute may be valid and yet, upon grounds of public policy, may well be characterized as
unreasonable. Mr. Sedgwick correctly states the rule when he says that, the legislative intention being
clearly ascertained,
"the courts have no other duty to perform than to execute the legislative will, without any regard to
their views as to the wisdom or justice of the particular enactment."
Stat. & Const.Constr. 324. There is a dangerous tendency in these latter days to enlarge the functions of
the courts by means of judicial interference with the will of the people as expressed by the legislature.
Our institutions have the distinguishing characteristic that the three departments of government are
coordinate and separate. Each must keep within the limits defined by the Constitution. And the courts
best discharge their duty by executing the will of the lawmaking power, constitutionally expressed,
leaving the results of legislation to be dealt with by the people through their representatives. Statutes
must always have a reasonable construction. Sometimes they are to be construed strictly; sometimes
liberally, in order to carry out the legislative
Page 163 U. S. 559
will. But however construed, the intent of the legislature is to be respected, if the particular statute in
question is valid, although the courts, looking at the public interests, may conceive the statute to be
both unreasonable and impolitic. If the power exists to enact a statute, that ends the matter so far as the
courts are concerned. The adjudged cases in which statutes have been held to be void because
unreasonable are those in which the means employed by the legislature were not at all germane to the
end to which the legislature was competent.
The white race deems itself to be the dominant race in this country. And so it is in prestige, in
achievements, in education, in wealth and in power. So, I doubt not, it will continue to be for all time if
it remains true to its great heritage and holds fast to the principles of constitutional liberty. But in view
of the Constitution, in the eye of the law, there is in this country no superior, dominant, ruling class of
citizens. There is no caste here. Our Constitution is color-blind, and neither knows nor tolerates classes
among citizens. In respect of civil rights, all citizens are equal before the law. The humblest is the peer
of the most powerful. The law regards man as man, and takes no account of his surroundings or of his
color when his civil rights as guaranteed by the supreme law of the land are involved. It is therefore to
be regretted that this high tribunal, the final expositor of the fundamental law of the land, has reached
the conclusion that it is competent for a State to regulate the enjoyment by citizens of their civil rights
solely upon the basis of race.
In my opinion, the judgment this day rendered will, in time, prove to be quite as pernicious as the
   Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                   Page 40 of 42 PageID 380

decision made by this tribunal in the Dred Scott Case. It was adjudged in that case that the descendants
of Africans who were imported into this country and sold as slaves were not included nor intended to
be included under the word "citizens" in the Constitution, and could not claim any of the rights and
privileges which that instrument provided for and secured to citizens of the United States; that, at the
time of the adoption of the Constitution, they were
"considered as a subordinate and inferior class of beings, who had been subjugated by the dominant
Page 163 U. S. 560
race, and, whether emancipated or not, yet remained subject to their authority, and had no rights or
privileges but such as those who held the power and the government might choose to grant them."
19 How. 60 U. S. 393, 60 U. S. 404. The recent amendments of the Constitution, it was supposed, had
eradicated these principles from our institutions. But it seems that we have yet, in some of the States, a
dominant race -- a superior class of citizens, which assumes to regulate the enjoyment of civil rights,
common to all citizens, upon the basis of race. The present decision, it may well be apprehended, will
not only stimulate aggressions, more or less brutal and irritating, upon the admitted rights of colored
citizens, but will encourage the belief that it is possible, by means of state enactments, to defeat the
beneficent purposes which the people of the United States had in view when they adopted the recent
amendments of the Constitution, by one of which the blacks of this country were made citizens of the
United States and of the States in which they respectively reside, and whose privileges and immunities,
as citizens, the States are forbidden to abridge. Sixty millions of whites are in no danger from the
presence here of eight millions of blacks. The destinies of the two races in this country are indissolubly
linked together, and the interests of both require that the common government of all shall not permit the
seeds of race hate to be planted under the sanction of law. What can more certainly arouse race hate,
what more certainly create and perpetuate a feeling of distrust between these races, than state
enactments which, in fact, proceed on the ground that colored citizens are so inferior and degraded that
they cannot be allowed to sit in public coaches occupied by white citizens. That, as all will admit, is the
real meaning of such legislation as was enacted in Louisiana.
The sure guarantee of the peace and security of each race is the clear, distinct, unconditional
recognition by our governments, National and State, of every right that inheres in civil freedom, and of
the equality before the law of all citizens of the United States, without regard to race. State enactments
regulating the enjoyment of civil rights upon the basis of race, and cunningly devised to defeat
legitimate results of the
Page 163 U. S. 561
war under the pretence of recognizing equality of rights, can have no other result than to render
permanent peace impossible and to keep alive a conflict of races the continuance of which must do
harm to all concerned. This question is not met by the suggestion that social equality cannot exist
between the white and black races in this country. That argument, if it can be properly regarded as one,
is scarcely worthy of consideration, for social equality no more exists between two races when
traveling in a passenger coach or a public highway than when members of the same races sit by each
   Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                     Page 41 of 42 PageID 381

other in a street car or in the jury box, or stand or sit with each other in a political assembly, or when
they use in common the street of a city or town, or when they are in the same room for the purpose of
having their names placed on the registry of voters, or when they approach the ballot box in order to
exercise the high privilege of voting.
There is a race so different from our own that we do not permit those belonging to it to become citizens
of the United States. Persons belonging to it are, with few exceptions, absolutely excluded from our
country. I allude to the Chinese race. But, by the statute in question, a Chinaman can ride in the same
passenger coach with white citizens of the United States, while citizens of the black race in Louisiana,
many of whom, perhaps, risked their lives for the preservation of the Union, who are entitled, by law,
to participate in the political control of the State and nation, who are not excluded, by law or by reason
of their race, from public stations of any kind, and who have all the legal rights that belong to white
citizens, are yet declared to be criminals, liable to imprisonment, if they ride in a public coach occupied
by citizens of the white race. It is scarcely just to say that a colored citizen should not object to
occupying a public coach assigned to his own race. He does not object, nor, perhaps, would he object to
separate coaches for his race if his rights under the law were recognized. But he objecting, and ought
never to cease objecting, to the proposition that citizens of the white and black race can be adjudged
criminals because they sit, or claim the right to sit, in the same public coach on a public highway.
Page 163 U. S. 562
The arbitrary separation of citizens on the basis of race while they are on a public highway is a badge
of servitude wholly inconsistent with the civil freedom and the equality before the law established by
the Constitution. It cannot be justified upon any legal grounds.
If evils will result from the commingling of the two races upon public highways established for the
benefit of all, they will be infinitely less than those that will surely come from state legislation
regulating the enjoyment of civil rights upon the basis of race. We boast of the freedom enjoyed by our
people above all other peoples. But it is difficult to reconcile that boast with a state of the law which,
practically, puts the brand of servitude and degradation upon a large class of our fellow citizens, our
equals before the law. The thin disguise of "equal" accommodations for passengers in railroad coaches
will not mislead anyone, nor atone for the wrong this day done.
The result of the whole matter is that, while this court has frequently adjudged, and at the present term
has recognized the doctrine, that a State cannot, consistently with the Constitution of the United States,
prevent white and black citizens, having the required qualifications for jury service, from sitting in the
same jury box, it is now solemnly held that a State may prohibit white and black citizens from sitting in
the same passenger coach on a public highway, or may require that they be separated by a "partition,"
when in the same passenger coach. May it not now be reasonably expected that astute men of the
dominant race, who affect to be disturbed at the possibility that the integrity of the white race may be
corrupted, or that its supremacy will be imperiled, by contact on public highways with black people,
will endeavor to procure statutes requiring white and black jurors to be separated in the jury box by a
"partition," and that, upon retiring from the courtroom to consult as to their verdict, such partition, if it
be a moveable one, shall be taken to their consultation room and set up in such way as to prevent black
   Case 3:19-cv-01151-N-BK Document 22 Filed 06/30/19                     Page 42 of 42 PageID 382

jurors from coming too close to their brother jurors of the white race. If the "partition" used in the
courtroom happens to be stationary, provision could be made for screens with openings through
Page 163 U. S. 563
which jurors of the two races could confer as to their verdict without coming into personal contact with
each other. I cannot see but that, according to the principles this day announced, such state legislation,
although conceived in hostility to, and enacted for the purpose of humiliating, citizens of the United
States of a particular race, would be held to be consistent with the Constitution.
I do not deem it necessary to review the decisions of state courts to which reference was made in
argument. Some, and the most important, of them are wholly inapplicable because rendered prior to the
adoption of the last amendments of the Constitution, when colored people had very few rights which
the dominant race felt obliged to respect. Others were made at a time when public opinion in many
localities was dominated by the institution of slavery, when it would not have been safe to do justice to
the black man, and when, so far as the rights of blacks were concerned, race prejudice was, practically,
the supreme law of the land. Those decisions cannot be guides in the era introduced by the recent
amendments of the supreme law, which established universal civil freedom, gave citizenship to all born
or naturalized in the United States and residing here, obliterated the race line from our systems of
governments, National and State, and placed our free institutions upon the broad and sure foundation of
the equality of all men before the law.
I am of opinion that the statute of Louisiana is inconsistent with the personal liberty of citizens, white
and black, in that State, and hostile to both the spirit and letter of the Constitution of the United States.
If laws of like character should be enacted in the several States of the Union, the effect would be in the
highest degree mischievous. Slavery, as an institution tolerated by law would, it is true, have
disappeared from our country, but there would remain a power in the States, by sinister legislation, to
interfere with the full enjoyment of the blessings of freedom to regulate civil rights, common to all
citizens, upon the basis of race, and to place in a condition of legal inferiority a large body of American
citizens now constituting a part of the political community called the
Page 163 U. S. 564
People of the United States, for whom and by whom, through representatives, our government is
administered. Such a system is inconsistent with the guarantee given by the Constitution to each State
of a republican form of government, and may be stricken down by Congressional action, or by the
courts in the discharge of their solemn duty to maintain the supreme law of the land, anything in the
constitution or laws of any State to the contrary notwithstanding.
For the reasons stated, I am constrained to withhold my assent from the opinion and judgment of the
majority.
MR. JUSTICE BREWER did not hear the argument or participate in the decision of this case.
